Citation Nr: 0604745	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-24 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for seizures, to 
include as secondary to  service-connected residuals of a 
concussion with headaches.

2.   Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his sister



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to July 1961 
and from August 1965 to December 1971.  

This case has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).

Procedural history

In a February 2003 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
seizures and a claim of entitlement to TDIU.  The veteran 
filed a timely notice of disagreement.  In April 2004, the 
veteran and his sister presented oral testimony at a hearing 
held at the RO before a Decision Review Officer.  A 
transcript of that hearing has been associated with the 
veteran's claim file.  A Statement of the Case (SOC) was 
issued in May 2004.  The veteran perfected his appeal by way 
of a substantive appeal (VA Form 9) received in July 2004.

In the veteran's substantive appeal, he requested a Travel 
Board hearing.  In January 2005, the Board remanded the case 
so that he could be scheduled for a hearing.  In February 
2005, the veteran indicated that he wanted a videoconference 
Board hearing.  In January 2006, the veteran presented 
personal testimony at a videoconference hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the veteran's claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issues not on appeal

In the February 2003 rating decision, the RO also denied the 
veteran's claim of entitlement to service connection for a 
chronic acquired psychiatric disorder, to include post-
traumatic stress disorder (PTSD).  The veteran duly appealed 
that decision.  In an April 2005 rating decision, service 
connection was granted for PTSD; a 30 disability rating was 
assigned effective July 25, 2000.  To the Board's knowledge, 
the veteran has not disagreed with that decision.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].

During the January 2006 hearing, the veteran raised the 
issues of service connection for residuals of infectious 
hepatitis and increased ratings for post gastrectomy, 
vagotomy, and pyloroplasty, and for chronic vasomotor 
rhinitis.  See the hearing transcript, pages 13-14.  Those 
matters are not in appellate status and will be discussed no 
further herein. They are referred to the RO for appropriate 
action.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
claims must be remanded for further evidentiary development.


Reasons for Remand

VA medical opinion

In a February 2001 statement, a VA doctor, J.C., said "[i]t 
is my opinion that these problems [seizures], as likely as 
not, were caused or aggravated by [the veteran's] service 
connected residuals of concussion."  Dr. C. did not provide 
a basis for that opinion, and therefore it is of limited 
probative value.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) [the failure of the physician to provide a 
basis for his/her opinion goes to the weight or credibility 
of the evidence]..  

The veteran's representative has requested that Dr. C. be 
contacted and be asked to provide a basis for that opinion.  
See the January 2006 hearing transcript, page 4; see also the 
July 2005 VA Form 646, statement of accredited representative 
in appealed case.  Under the circumstances here presented, 
the Board agrees, and finds that the duty to assist in this 
case includes attempting to get clarification from Dr. C. 
regarding the basis for the opinion.  See 38 C.F.R. § 3.159 
(2005).

The February 2003 rating decision reflects that the RO 
considered the claim for service connection for seizures on 
both a direct basis and as secondary to his service-connected 
residuals of a concussion with headaches.  Although the RO 
sent a VCAA letter to the veteran which addressed direct 
service connection for his seizures, the RO did not send a 
letter to the veteran which complies with the notice 
provisions of the VCAA as to secondary service connection.  
The Board has been prohibited from itself curing this defect.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

Social Security Records

The evidence of record indicates that the veteran is in 
receipt of Social Security benefits.  Medical records 
associated with any such decision may shed light on the 
nature of the claimed disabilities, as well as the veteran's 
employability.  An effort should therefore be made to obtain 
such records.

In any  event, action on the veteran's TDIU claim has to be 
deferred pending resolution of the service connection issue 
being remanded.  If service connection is granted for 
seizures, this may impact the TDIU claim.  See Harris v. 
Derwinski, 
1 Vet. App. 180, 183 (1991) [two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  A VCAA letter addressing the issue of 
secondary service connection for seizures 
must be provided to the veteran, with a 
copy to his representative.    

2.  VBA should contact the Social 
Security Administration in order to 
obtain, if available, any records 
pertaining to a disability determination 
made by that agency.  Any such records so 
obtained should be associated with the 
veteran's VA claims folder. 

3.  VBA should contact Dr. J.C. and ask 
Dr. C. to provide a basis for the nexus 
opinion rendered in the February 12, 
2001, statement.  

If Dr. C. is unavailable, or if VBA 
otherwise deems it to be necessary, VBA 
should arrange for the veteran's records 
to be reviewed by a physician in order to 
determine the nature and etiology of his 
claimed seizure disorder.  After review 
of all pertinent medical records, the 
examiner should provide an opinion as to 
whether it is as least as likely as not 
that a seizure disorder is related to the 
veteran's military service, including in-
service head injuries.  The reviewer 
should also render and opinion as to 
whether it is as least as likely as not 
that the veteran's service-connected 
concussion residuals caused or aggravated 
the seizure disorder.  
If physical examination and/or diagnostic 
testing if the veteran is deemed to be 
necessary by the examiner, such should be 
accomplished.  

A report should be prepared associated 
with the veteran's VA claims folder.

4.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issues on 
appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

